\




                                                                                SEp 232013
                                                                                   Lisa Matz
                                                                               aX 5th District

                  IN THE COURT OF CRIMINAL APPEALS
                                             OF TEXAS

                        NOS. WR-76,669-01, WR-76,669-02 AND WR-76,669-03



                           EX PARTE MICHAEL ASIBEY OSEI, Applicant


                     ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
             CAUSE NOS. W03-48341-M(A), W03-48342-M(A) AND W03-48343-M(A)
                  IN THE 194TH DISTRICT COURT FROM DALLAS COUNTY



            Per curiam.


                                              OPINION


           Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

    clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

    parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted oftwo charges

    of aggravated assault of a public servant in the -01 and -02 cases, and one charge of aggravated
    robbery in the -03 case. Applicant was sentenced to forty years' imprisonment in each of the

    aggravated assault cases, to be served consecutively with a fifty-year sentence in the aggravated

    robbery case. Intwo separate opinions, theFifth Court of Appeals affirmed his convictions. Osei

    v. State, Nos. 05-04-00389-CR and 05-04-00390-CR (Tex. App. - Dallas, April 22,2005) and Osei

    v. State, No. 05-03-01428-CR (Tex. App. - Dallas, August 24, 2004).
\



                                                                                                           2

             Applicant contends that his retained PDR counsel rendered ineffective assistance because

     counsel failed to timely file petitions for discretionary review in all three cases. Weremanded this

     application to the trial court for findings of fact and conclusions of law.

            The trial court conducted a live hearing onMarch 7, 2013, at which Applicant, his mother,

    Applicant's appellate counsel and his retained PDR counsel testified. Based on the testimony and
    evidence presented atthe habeas hearing, the trial court has entered findings offact and conclusions

    of law that PDR counsel failed to timely file petitions for discretionary review in all three cases,

    thereby denying Applicant ameaningful opportunity topetitions this Court for discretionary review.
    The trial court recommends that relief be granted.

            We find, therefore, that Applicant is entitled tothe opportunity to file out-of-time petitions
    for discretionary review ofthe judgments ofthe Fifth Court ofAppeals inCause Nos. 05-04-00389-

    CR, 05-04-00390-CR and 05-03-01428-CR that affirmedhis convictionsin CauseNos.F03-48341-

    M, F03-48342-M and F03-48343 from the 194th District Court ofDallas County. Applicant shall
    file his petitions for discretionary review with this Court within 30 days of the date on which this
    Court's mandate issues.




    Delivered: September 18, 2013
    Do not publish
                                OFFICIAL BUSINESS
*°-BOX12308,CAWT                STATE OF TEXAS 83
   AUSTIN, nXAS787n             PENALTY FOR       &                                                   P™tV80WES
                                PRIVATE USE
                                                        Q.U.                      0002000240 S=99g3£!
                                     WR-76,669-01,WR-76,669.02&WR.76669o3
                                     L(TSAMATr0FAPPEALS ^ERK
                      SS HGT-S3B 75202
                                              ,',',,"',M'',l»'f,"ll'«'«'»/'/'''||,.'|H/i...«».||«,I,»M,l